DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 9/19/2019.  Currently claims 19-38 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-38 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Bradley et al. (US 2011/0214504 A1).
 Bradley discloses a device (figure 1) comprising: a hard part (16/3) defining fluid paths (18) for conducting a medical fluid through the hard part; and a converter (4) arranged to measure a characteristic of the medical fluid while the medical fluid is present in one of the fluid paths (18), wherein at least a section of the converter (4) is applied or superimposed to the hard part by at least one additive application method (page 3 lines 35-37).

Concerning claim 21 and the at least one application method comprises a template-free application (see page 3 para 35 lines 1-3).
Concerning claim 22 and the medical device comprises a plurality of converters, wherein a section of each of the converters is applied to the hard part of the device by an additive application method (see page 2 para 29 lines 6-7).
Concerning claim 23 and a sensor arrangement comprising a plurality of sections applied to the device by the additive application method, wherein the sensor arrangement comprises the converter, or a plurality of sensor arrangements applied to the device by the additive application method (see page 3 paragraphs 46-54 and figure 3).
Concerning claim 24 and at least one of the converter and the plurality of sections of the sensor arrangement are applied in the same production step (see page 4 para 46/54 and figure 3).
Concerning claim 25 the plurality of sections of the sensor arrangement comprise: at least one converter, at least one conductor, or at least one multipole connecting device (106 page 4 para 46 and figure 3).
Concerning claim 26 and the at least one converter is configured to measure or determine conductivity, pressure, tension, or current (see function of 4).
Concerning claim 27 and the application method includes a 2-dimensional or a 3-dimensional application method, and wherein at least one of the plurality of sections of the sensor arrangement and the at least one converter have been applied by the 2- dimensional or 3-dimensional application method (see page 3 para 35 lines 1-3).
Concerning claim 28 and at least one of the plurality of sections and the at least one converter have been applied by injection molding (see page 3 para 35 lines 6-7).
Concerning claim 29 and a second additive application method is used for applying the plurality of sections of the sensor arrangement (see page 3 paragraphs 46-54 and figure 3).

Concerning claim 31 and the medical device is a blood cassette (see page 1 para 10 and page 2 column 2 lines 1-2).
Concerning claim 32 and the additive application method is a printing method (page 3 para 35 line 6).
Concerning claim 33 and the medical fluid is blood (see page 1 para 10 and page 2 column 2 lines 1-2).
Concerning claim 34 and method for producing a medical device, the method comprising: applying at least a section of at least one converter to a hard part of the medical device by an additive application method (see previously disclosed structures and method steps and para 32 line 6).
Concerning claim 35 and the method further comprises: (i) grinding, polishing, insulating, or applying further functional layers of other material on the at least one conductive path; (ii) printing a conductor on the device to provide a signal connection from the medical device to a machine; (iii) printing a multipole connector on the medical device; and (iv) combining at least two sections of the medical device which were applied by an additive application (see page 3 para 42, para 35, and page 4 para 46 figure 3).
Concerning claim 36 and a treatment apparatus comprising: a multipole connecter for connecting, or connected to the multipole connecting device of a medical device, and the medical device comprising: a hard part defining fluid paths for conducting a medical fluid through the hard part; and a converter arranged to measure a characteristic of the medical fluid while the medical fluid is present in one of the fluid paths, wherein at least a section of the converter is applied or superimposed to the hard part by at least one additive application method (see previously identified structures and functions above).
Concerning claim 37 and the multipole connecting device is designed as an AD converter (see page 3 para 37-38).



    PNG
    media_image1.png
    738
    504
    media_image1.png
    Greyscale


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783